                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT



ROBERT HAYDEN,                           :      CIVIL NO. 3: 18-CV-01164 (RNC)
         Plaintiff,                      :
                                         :
             v.                          :
                                         :
CITY OF NEW HAVEN, ET AL                 :
          Defendants.                    :      DECEMBER 20, 2018


                         PARTIES’ JOINT STATUS REPORT

       The parties file this joint statement regarding the status of the case, showing as

follows:

       1.    On December 4, 2018 the parties met for a mediation session before

Magistrate Donna Martinez. Mediation was unsuccessful.

       2.    The parties have each submitted documents pursuant to the Court’s initial

discovery protocols in employment cases.

       3.    Plaintiff has served Defendant City of New Haven with a first set of

interrogatories and requests for production of documents on December 18, 2018.

       4.    Defendant anticipates serving Plaintiff with initial discovery requests on

December 20, 2018.

       5.    Pending before the Court is a Motion to Dismiss filed by Defendants on

November 8, 2018. Plaintiff filed an opposition to the motion to dismiss on December 6,

2018. The parties would like an opportunity to present oral arguments to the Court

regarding the motion to dismiss and opposition thereto.
Plaintiff

By /s/ _Josephine Miller_________               Date: December 20, 2018

Defendant Campbell and City of New Haven

By: /s/ __Christopher Neary_______              Date: December 20, 2018

Defendant Burgh

By: /s/ _Roderick Ryan Williams                 Date: December 20, 2018



THE DEFENDANTS,                                 DEFENDANT,
The City of New Haven and                       Sergeant Burgh
Chief Anthony Campbell

By: /s/ Christopher M. Neary                    By: /s/ Roderick Ryan Williams
Christopher M. Neary (CT28738)                  Roderick R. Williams
Littler Mendelson, P.C.                         Office Of Corporation Counsel
265 Church Street, Suite 300                    City Of New Haven
New Haven, CT 06510                             165 Church St.
                                                New Haven, CT 06510



                                        THE PLAINTIFF

                                  By:    /s/ Josephine S. Miller
                                  Josephine S. Miller, Fed Bar # ct27039
                                  152 Deer Hill Avenue, Suite 302
                                  Danbury, CT 06810
                                  Tel: (203) 512-2795
                                  Fax: (203) 702-5188
                                  Email: jmillerlaw@sbcglobal.net




                                           2
                             CERTIFICATE OF SERVICE

      I hereby certify that on this 20th day of December, 2018, the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all appearing parties by

operation of the Court’s electronic filing system. Parties may access this filing through

the Court’s system.


                                  /s/ Josephine Miller
                                  Josephine Miller




                                           3
